Citation Nr: 1712853	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  11-31 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Entitlement to service connection for a low back disability, claimed as a herniated disc.

2.  Entitlement to service connection for a left leg disability, claimed as left leg numbness.

3.  Entitlement to service connection for a left foot disability, claimed as left foot numbness.

4.  Entitlement to service connection for a right foot disability, claimed as right foot numbness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to March 1977.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  

In December 2012, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Board hearing held at the RO.  A transcript of that hearing is of record.

The Board remanded the above claims in May 2014.  The matter again is before the Board.

The May 2014 Board remand also included the issue of entitlement to service connection for a cervical disability, claimed as pinched nerves.  In an October 2014 rating decision, the Appeals Management Center (AMC) granted entitlement to service connection for myelomalacia (claimed as pinched nerves in neck) and assigned a 30 percent rating, effective June 28, 2010.  The foregoing represented a complete grant of the claim previously before the Board and as the Veteran has not expressed disagreement with the assigned rating or effective date no further discussion of that issue will be made herein.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.

The issues of entitlement to service connection for left leg and right and leg foot disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Traumatic arthritis and traumatic disc disease of the lumbar spine is related to in-service trauma.


CONCLUSION OF LAW

Traumatic arthritis and traumatic disc disease of the lumbar spine was incurred in peacetime service.  38 U.S.C.A. § 1131 (West 2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2014 rating decision, the Agency of Original Jurisdiction (AOJ) granted service connection for myelomalacia of the cervical spine under DC 5010-5243.  The basis of the grant is not known.  Also, service connection was granted for left and right knee disabilities under DC 5010.  The rating decisions establish that the AOJ has accepted in-service trauma.

In his November 2011 substantive appeal, the Veteran indicated that in service he took several hard hits to the back, neck, and head, as well as engaging in strenuous and demanding physical activities that included jumping 10 to 20 feet out of a helicopter, running, climbing walls, and engaging in hand to hand combat.  Initially, hot showers and aspirin appeared to stop the pain, but later in life the Veteran turned to drinking to help stop the pain.  A May 2012 MRI showed mild spinal canal stenosis at L1-L2 and L2-L3, moderate bilateral neuroforaminal stenosis at L4-L5 and L5-S1, and degenerative changes.  The assessment was degenerative changes of the lumbar spine.  In an October 2014 statement, the Veteran indicated that, "the doctors state that my back problems could have been caused by the training I went through in the service."  

The Veteran is competent to relate that which he has been told by a medical professional.  In view of the decision of the AOJ to accept that there was in-service trauma, we cannot dissociate the traumatic changes to the lumbar spine (traumatic arthritis and disc disease due to trauma), from the trauma that the AOJ has already accepted.

Service connection for traumatic arthritis and traumatic disc disease of the lumbar spine is granted.


ORDER

Entitlement to service connection for traumatic arthritis and traumatic disc disease of the lumbar spine is granted.


REMAND

As to the remaining claims, in a January 2017 statement the Veteran's representative asserted that the left leg, left foot, and right foot disabilities were secondary to the low back disability.  As service connection for the underlying back disability is granted herein, the Board concludes that a remand is necessary to afford the AOJ an opportunity to consider whether entitlement to service connection for any or all of the above disabilities were caused or aggravated by the now service-connected low back disabilities.

Accordingly, the case is REMANDED for the following action:

After undertaking any development deemed necessary, to include VA examination to consider the Veteran's assertions that the left leg and right and left foot disabilities were caused or aggravated by the service-connected back disabilities, readjudicate the left leg and right and left foot disabilities.  If a complete grant of all benefits requested is not granted, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, to include consideration of the theory of entitlement that the above disabilities were caused or aggravated by the service-connected low back disabilities.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


